CALDWELL, Circuit Judge.
Tbe single question in (his case is whether the clerk is entitled to 15 cents for making out the accounts of jurors and witnesses, in addition to 3 0 cents for swearing the witness or juror, and 15 cents for the jurat. It is the settled practice of the circuit court of the United States for the Eastern district of Missouri for the clerk to make out these accounts. This practice has the force and effect of a rule of court, of which this court will take judicial notice. On the authority of Van Duzee v. U. S., 59 Fed. 440, the judgment of the circuit court is affirmed.